DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 01/25/2022.
Response to Arguments
Applicant’s arguments, filed 01/25/2022, with respect to claims 1-20 have been fully considered and are persuasive. The obviousness rejection of claims 1-20 is hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “launching a separate helper VM to facilitate the FLR operation on the VHD disk, and maintain a VHD mapping that would otherwise be lost during the data backup” and “searching for mounted VHD files in the source VM using the FLR agent installed on the helper VM” and “second mounting any VHD files found in the source VM on the helper VM using internal memory of the helper VM” in 
Support for the amendment may be found in paragraphs [0037]-[0041] and FIGS. 3-4 of the specification and the drawings respectively.
The scope of the claimed invention appears to be somewhat limited and very specific. The specification states that certain backup systems do not take memory snapshots and as a result the backup does not contain the memory mapped to VHD files. The claimed invention adds intelligence to a file level recovery (FLR) application to search a source VM VHD to obtain the memory mapped to the VHD files. It is not clear from the invention whether the source VM is running or the FLR operation obtains the memory mapped to the VHD files from an image of the source VM.
Kumar et al. US 10,114,705 (“Kumar”) is the prior art of record and appears to be the closest prior art. However, Kumar is silent with respect to the above mentioned claim limitations.
In an updated search, a new reference Naftel et al. US 8,738,871 (“Naftel”) was obtained. Naftel teaches a method and apparatus for creating and utilizing a map of files related to a virtual disk of a virtual machine. Raw file system structure is parsed to map individual directories and files within a volume and the map is stored on a backup device together with an image of the files.
However, Naftel is different from the claimed invention as it appears that the invention does not store the map with the backup image of the files. Rather, in the claimed invention, the map is obtained by searching the source VM mounted file system.

Independent claims 10 and 15 are similar in scope and recite similar subject matter as claim 1 and these claims are allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132